

	

		II

		109th CONGRESS

		1st Session

		S. 2062

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide

		  that certain deductions of school bus owner-operators shall be allowable in

		  computing adjusted gross income.

	

	

		1.Short titleThis Act may be cited as the School

			 Bus Driver Tax Fairness Act of 2005.

		2.Deductions of

			 school bus owner-operators allowable in computing adjusted gross

			 income

			(a)In

			 GeneralParagraph (2) of section 62(a) of the Internal Revenue

			 Code of 1986 (relating to certain trade and business deductions of employees)

			 is amended by adding at the end the following new subparagraph:

				

					(F)Certain

				expenses of school bus owner-operatorsThe deductions allowed by

				part VI (section 161 and following) which consist of expenses paid or incurred

				by the taxpayer in connection with the performance by the taxpayer of services

				as an employee while driving a school bus (as defined in section 4221(d)(7)(C))

				owned by the employee.

					

			(b)Effective

			 DateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

